Argued October 13, 1924.
Appellant is engaged in the produce commission business in the City of Philadelphia, but claims that his residence and domicile are in the State of New Jersey. He was within the limits of this Commonwealth when process issued under the Act of April 13, 1867, P.L. 78, for the support of his wife and children, and was executed *Page 102 
by his arrest pursuant thereto. His wife, for just cause, has left his home, taking with her their children, and has established her domicile, (Starr v. Starr, 78 Pa. Super. 579), in the City of Philadelphia, their former residence. Appellant questions the power of the Municipal Court of Philadelphia County to make an order of support in the circumstances here present. We have no doubt on the subject.
The Act of 1867 says nothing about the residence or domicile of the delinquent husband; its only requirement is that he be within the Commonwealth. This means just what it says — his physical presence within the State. If he can be reached by a warrant, it is sufficient to give our courts jurisdiction and compel him to support his wife and children, without regard to his residence or settlement and without reference to where the original desertion or neglect to maintain his family took place: Com. v. Tragle,4 Pa. Super. 159; Com. v. Hawkins, 80 Pa. Super. 520; Com. v. Plummer, 83 Pa. Super. 26; Com. ex rel. Demott v. Demott, 64 Pa. 305. Since the creation of the Municipal Court, that tribunal has exclusive jurisdiction of such proceedings in the County of Philadelphia: Scott v. Scott, 80 Pa. Super. 141.
The assignments of error are overruled and the order is affirmed at the costs of the appellant.